Citation Nr: 1739626	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  17-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to the service-connected right shoulder disability.

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome prior to October 29, 2014. 

4.  Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome, status-post arthroscopic surgery beginning December 1, 2014.

5.  Entitlement to an initial compensable rating for scars associated with the right shoulder disability.

6.  Entitlement to an earlier effective date prior to October 29, 2014, for a temporary total rating necessitating convalescence for the right shoulder disability.


REPRESENTATION

Appellant represented by:	Mary P. Morningstar, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1979 and from November 1982 to August 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Regarding the claim for service connection for PTSD, the Board notes that if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. 3.156 (c) (2016). 

In the present case, additional service records were received in March 2014.  As such, the Board finds that new service treatment records, not previously considered, were submitted after the last final January 2006 rating decision that continued the denial for service connection for PTSD.  As such, the claim for service connection for PTSD will be reconsidered without consideration of whether there is new and material evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to: (1) service connection for PTSD, (2) service connection for a left shoulder disorder, to include as secondary to the service-connected right shoulder disability; (3) an initial rating in excess of 10 percent for right shoulder impingement syndrome, status-post arthroscopic surgery beginning December 1, 2014; and (4) an initial compensable rating for scars associated with the right shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to October 29, 2014, the Veteran's right shoulder disability was manifested by painful limited motion more nearly approximating limitation of motion to shoulder level, but not midway between the side and shoulder level.

2.  The date of hospital admission for the Veteran's right shoulder surgery was October 29, 2014.  His right shoulder was not immobilized by cast prior to October 29, 2014.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, for right shoulder impingement syndrome prior to October 29, 2014, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010-5201 (2016).

2.  The criteria for an effective date earlier than October 29, 2014, for the assignment of a temporary total rating pursuant to 38 C.F.R. § 4.30 based on a need for convalescence following service-connected right shoulder surgery, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.401(h)(2), 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As will be discussed in the remand portion, the record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) and those records will be requested.  However, the evidence clearly shows that the SSA records pertain to the Veteran's psychiatric disability and not to his right shoulder disability prior to October 2014, which is being adjudicated herein.  

Neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Ratings Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
In deciding the Veteran's increased evaluation claim, the Board considers the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Disability Rating Analysis for Right Shoulder Disability Prior to October 29, 2014

The Veteran was initially granted service connection for right shoulder impingement syndrome and was assigned a 10 percent evaluation from July 18, 2013, to October 29, 2014, at which time he was admitted for surgery to repair a torn rotator cuff of the right shoulder.  The RO granted a temporary total rating from October 29, 2014, to November 30, 2014, based on surgery requiring convalescence.  Thereafter, the RO assigned a 10 percent rating for right shoulder impingement syndrome from December 1, 2014.

Herein, the Board is remanding the right shoulder claim for the rating period beginning December 1, 2014.  As such, the Board's focus in this decision is consideration of whether a rating in excess of 10 percent is warranted for the Veteran's right shoulder disability prior to October 29, 2014. 
 
The RO assigned a 10 percent rating for right shoulder disability under Diagnostic Code 5019 which evaluates bursitis.  38 C.F.R. § 4.71a.  Under this code, bursitis is rated as arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which governs arthritis due to trauma, substantiated by X-rays findings.  Diagnostic Code 5010 simply directs the rating specialist to rate in accordance with degenerative arthritis. Diagnostic Code 5003 (degenerative arthritis) rates by analogy to limitation of motion of the joint affected. Diagnostic Code 5003 also provides a 10 percent rating where limitation of motion cannot be objectively confirmed.

The normal range of motion of the shoulder is 0 to 180 degrees of flexion (forward elevation), 0 degrees to 180 degrees of abduction, 0 degrees to 90 degrees of external rotation, and 0 degrees to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2016).

Limitation of motion of the shoulder joint is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a. Under Diagnostic Code 5201 (major side), a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

The applicable evidence includes a May 2014 VA examination.  The Veteran is right-hand dominant.  During the evaluation, the Veteran reported having pain and limited movements.  It was noted that the Veteran had previously undergone surgery in 1987, 1988, and 1989.  Flare-ups were noted to occur with movements above the shoulder level.  Range of right shoulder motion testing showed flexion to 120 degrees, with pain starting at 110 degrees.  Abduction was to 110 degrees, with pain starting at 100 degrees.  The examiner also noted that there was an additional functional loss of 10 degrees of all ranges of motion except internal rotation due to pain after repetitive use or during flare ups.  The examiner noted further that pain could significantly limit the functional ability during flare-ups or after repeated use over a period of time.  A diagnosis of right shoulder impingement syndrome was continued.

The evidence also includes an October 21, 2014, private treatment record, dated approximately one week prior to the Veteran's right shoulder surgery.  This treatment note reflects that the Veteran's range of motion was noted to be "fairly good" with some discomfort primarily on elevation and external rotation.  Specific range of motion testing was not noted.  

The Board finds that, for the rating period prior to October 29, 2014, the Veteran's right shoulder disability more nearly approximated the criteria for a higher rating of 20 percent.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 207 (1995); 38 C.F.R. § 4.59.

The May 2014 VA examiner determined that, in abduction, the Veteran's right shoulder pain started at 100 degrees.  The examiner also noted that there was an additional functional loss of 10 degrees of all ranges of motion except internal rotation due to pain after repetitive-use or during flare-ups.  As such, a 20 percent rating is warranted under Diagnostic Code 5201 for limitation of motion limited to 90 degrees in abduction (i. e., to shoulder level).  

However, the Board finds that a rating in excess of 20 percent is not warranted for the rating period prior to October 29, 2014.  Even considering pain during flare-ups, the Veteran, as indicated, was able to flex the right shoulder to 90 degrees.  See May 2014 VA examination report.  Thus, the evidence shows that the Veteran had limited motion up to right shoulder level.  The Board finds that the evidence does not more nearly approximate limitation of motion midway between the side and shoulder level as contemplated by a 30 percent rating under Diagnostic Code 5201. 

Further, there is no evidence that the Veteran has ankylosis of the right shoulder or loss of head, nonunion, malunion, fibrous union or dislocation of the right humerus.  As such, DC 5200 (ankylosis) and DC 5202 (other impairment of the humerus) are not for application in this case.

Additionally, the Veteran is not entitled to a separate or higher rating under DC 5203 for dislocation of his clavicle.  DC 5203 provides for a 10 percent or 20 percent rating based on dislocation, nonunion or malunion of the clavicle or scapula.  Here, the evidence shows that the Veteran did not have a dislocation, nonunion or malunion of the clavicle or scapula at any point during the appeal period prior to October 29, 2014.  Thus, a separate or higher rating is not warranted.

Finally, the Board notes that neither the Veteran nor his agent has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Laws and Analysis for Earlier Effective Date Claim

As indicated, in a May 2015 rating decision, the RO granted a temporary 100 percent evaluation, effective from October 29, 2014, to November 20, 2014, for right shoulder disability requiring convalescence following surgery.  Thereafter, from December 1, 2014, the RO assigned a 10 percent evaluation for right shoulder impingement.

A temporary total rating (100 percent) will be assigned when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a)(1), (2), and (3) (2016).

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  See generally 38 C.F.R. § 4.30.  

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  See generally 38 C.F.R. § 4.30.  Thereafter, any chronic residual disability is evaluated under the schedular criteria for the disability.
Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a). 

As to the effective date for a temporary total rating for convalescence, the temporary total rating begins on the date of hospital admission or outpatient treatment and continues for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. 
§ 4.30.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital and are awarded after discharge from the hospital.  
38 C.F.R. § 3.401 (h)(2) (2016).  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30 (a) (1), (2), or (3). Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30 (a)(2) or (3) upon the approval of the Adjudication Officer.  38 C.F.R. § 4.30 (b). 

Upon review of the evidence of record, an effective date earlier than October 29, 2014, for the assignment of a temporary total rating pursuant to 38 C.F.R. § 4.30 based on a need for convalescence following service-connected right shoulder surgery is not warranted.  The RO awarded a temporary total rating (100 percent) under 38 C.F.R. § 4.30 because the Veteran's service-connected right shoulder disability resulted in hospital admission for surgery on October 29, 2014, necessitating at least one month of convalescence.  See 38 C.F.R. § 4.30 (a)(1). 

VA regulations specifically state that the effective date for a temporary total rating begins on the date of "hospital admission or outpatient treatment" and continues for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. §§ 3.401 (h)(2); 4.30.  
In the instant case, the date of hospital admission for his right shoulder surgery was October 29, 2014.  Thus, this is the proper effective date for his temporary total rating pursuant to 38 C.F.R. § 4.30.  Although the Veteran received treatment for his right shoulder prior to October 29, 2014, this could only result in an earlier effective date for a temporary total rating for earlier "outpatient treatment" if his service-connected right shoulder revealed "immobilization by cast, without surgery, of one major joint or more."  See 38 C.F.R. § 4.30 (a)(3)).  Here, the medical and lay evidence of record does not establish that his right shoulder was immobilized by cast, without surgery, prior to October 29, 2014.  Thus, an earlier effective date cannot be awarded on this basis. 

VA is bound by the applicable law and regulations as written and does not have the power to grant benefits not authorized by law.  38 U.S.C.A. § 7104 (c).  That is, the Board is without authority to grant benefits simply on the basis that it might be perceived as equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

As the preponderance of the evidence is against the Veteran's claim for an effective date earlier than October 29, 2014, for the assignment of a temporary total rating pursuant to 38 C.F.R. § 4.30 based on a need for convalescence following right shoulder surgery, the claim must be denied.  38 U.S.C.A. § 5107 (b).

ORDER

An initial 20 percent rating, but no higher, for right shoulder impingement syndrome prior to October 29, 2014, is granted, subject to the laws and regulations governing monetary benefits.

An earlier effective date prior to October 29, 2014, for a temporary total rating necessitating convalescence for the right shoulder disability is denied.

REMAND

Further development is needed on the remaining claims on appeal.  

During the August 2011 VA PTSD examination, the examiner noted that the Veteran was receiving Social Security Administration (SSA) disability benefits for his PTSD and chronic drug use.  Medical records considered in connection with an SSA disability determination are constructively of record and must be secured.

Moreover, the Veteran has been diagnosed with PTSD by an August 2011 VA examiner.  Although the Veteran has been somewhat inconsistent with the date of one of his stressors, the Board finds that the evidence of record adequately confirms the incident.  In this regard, the Veteran has consistently stated that he was involved in an airplane crash as a result of a birdstrike incident.  Although the Veteran's dates regarding this event are somewhat unclear, service records include an unclassified Report Documentation Page which confirms that in January 1983 (during the Veteran's second period of active service), there was a "dangerous C5A birdstrike incident" at Dover Air Force Base.  During the August 2011 VA examination, the Veteran reported that in January 1986, he was at Dover Airbase and was on a C-5 aircraft when it struck a flock of geese that caused multiple fires in the aircraft engines.  He reported that at 1500 feet, the aircraft dropped to the ground on fire.  The Veteran reported that he lost control of his bowels and the smelled burning bird flesh.  Based on this evidence, the Board finds that the stressor is reasonably established.  

Accordingly, a new VA examination is warranted because the August 2011 VA examiner did not address whether the Veteran's currently diagnosed PTSD is etiologically related to the in-service stressor of being involved in the airplane incident.

As to the service connection claim for left shoulder disability, the Veteran maintains that he has a left shoulder disorder that is related to an in-service injury, or alternatively, secondary to his service-connected right shoulder disability.  See June 2017 statement from Veteran's agent. 
Specifically, the Veteran maintains that he was involved in a motor vehicle accident in July 1983 where he injured his back and left side.  A July 25, 1983, STR demonstrates that the Veteran complained of pulled muscles in the center of his back and "left side" caused by a car accident.  

Although the Veteran was afforded a VA examination of his left shoulder disorder in May 2015, the examiner did not provide an opinion as to whether his diagnosed left shoulder strain is related to service.  Moreover, although the examiner opined that it was less likely than not that the Veteran's left shoulder condition was "secondary" to his right shoulder condition since each injury occurred separately, he but did not adequately address aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, the Board finds that an addendum opinion from the May 2015 VA examiner is required.  

As to the increased rating claim for right shoulder claim beginning December 1, 2014, the record shows that the Veteran was last afforded a right shoulder examination for VA compensation purposes in May 2014.  As indicated above, the Veteran was admitted for right shoulder surgery to repair a recurrent rotator cuff tear on October 29, 2014.  Notably, he has not been afforded a VA examination since this surgical procedure.  Further, the Veteran indicates that his right shoulder disability has worsened since his last evaluation.  See July 2017 statement from the Veteran's agent.  For these reasons, a new VA examination is warranted to assist in determining the severity of the Veteran's right shoulder disability, particularly since the October 2014 surgery.   

This additionally-requested VA compensation examination should also include evaluation of the right shoulder surgical scars.  The current noncompensable rating assigned pursuant to Diagnostic Code 7805 is based on prior surgical scars.  In this regard, the scars stemmed from arthroscopic surgeries of the right shoulder in 1987, 1988, and 1989, and an open acromioplasty conducted in 1990.  Those surgeries resulted in three arthroscopy scars on the Veteran's right shoulder measuring 1.0 cm. by 0.3 cm. and acromioplasty scar measuring 9.0 cm by 0.2 cm.  These scars were not found to be painful and/or unstable during the May 2014 examination, nor did they measure a total area of greater than 39 square cm (6 square inches).  
However, as noted the Veteran's right shoulder has not been examined for compensation purposes since his October 2014 right shoulder surgery.  On remand, this should be accomplished in order to evaluate the current severity of his right shoulder scars under the relevant diagnostic codes that rate scars.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and associate them with the electronic claims file. 

2.  Request and associate with the claims file all SSA records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3.  Then, return the claims file to the August 2011 VA PTSD examiner to obtain an addendum opinion regarding the etiology of the Veteran's PTSD.  If the examiner is unavailable, obtain an opinion from another suitably qualified clinician.  

The examiner must review the claims file, to include a copy of this remand, and then:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD (which was diagnosed in VA treatment records and during the August 2011 VA examination) is related to service, to include the confirmed January 1983 incident where the Veteran was involved in a C5A aircraft birdstrike at Dover Air Force Base.  

A complete rationale must be provided for any opinion given.

4.  Return the entire claims file to the VA examiner who conducted the May 2015 VA LEFT shoulder examination, or if he is unavailable, from another suitably qualified clinician.  The examiner should provide an opinion as to the following:

(a)  Provide an opinion as to whether the left shoulder strain had its onset during service or is otherwise related to service.  (The examiner should address the July 1983 service record showing that the Veteran was involved in a motor vehicle accident). 

(b)  Provide an opinion as to whether the left shoulder strain is proximately due to or the result of his service-connected right shoulder disability.

(c)  Provide an opinion as to whether the left shoulder strain is aggravated by the service-connected right shoulder disability (i.e., an increase in severity that it proximately due to or the result of a service-connected disability). 

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the left shoulder before the onset of such aggravation, and the degree to which the aggravation has worsened the disorder.

A complete rationale should be provided for any opinions expressed and conclusions reached.

5.  Then, schedule the Veteran for an appropriate VA examination in order to assess the current severity of his RIGHT shoulder disability and related scars.  Any and all any related indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the record should be reviewed by the VA examiner in connection with the examination.

After examining the Veteran and reviewing his claims file, the examiner is asked to:

(a)  Indicate all current symptoms associated with the Veteran's service-connected right shoulder disability and all related surgical scars.  

**To the extent possible, please differentiate the manifestations of any scars associated with the October 2014 surgery from the older surgical scars on the right shoulder.

(b) Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question AND any paired joint.  

** If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion. 

(c)  In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. 

The examiner should provide an explanation for any conclusions reached.  

6.  Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his agent should be provided with a SSOC and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


